Citation Nr: 0703469	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-23 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension based upon the 
veteran's need of regular aid and attendance, or her 
housebound status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
December 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.  The veteran served on active duty during the Vietnam Era.  

2.  The veteran is service-connected for her hysterectomy 
with bilateral salpingo-oophorectomy, which is assigned a 
50 percent rating, and she is entitled to special monthly 
compensation because of the anatomical loss of a creative 
organ.  

3.  The veteran is totally and permanently disabled based on 
the nonservice-connected disabilities of diabetes with 
peripheral neuropathy (which is controlled with oral 
medication and is rated 40 percent), spinal stenosis (which 
requires wearing a TENS unit and is rated 20 percent), and 
chronic osteoarthritis (which requires the use of a walker 
for ambulation and is rated 20 percent).   

4.  The veteran lives in her apartment, has a wandering left 
eye, but is not blind or nearly blind, manages her own 
healthcare, ambulates with a walker or cane, and uses a 
wheelchair or electric scooter in the apartment.  

5.  The veteran leaves her home to visit her sister's home, 
to attend bereavement group meetings, and to attend medical 
appointments.  




CONCLUSION OF LAW

The criteria for special monthly pension based on the 
veteran's need of regular aid and attendance, or her 
housebound status, have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.351, 3.352 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that she is entitled to special monthly 
pension based on her need of the regular aid and attendance 
of another person, and/or by reason of being housebound, due 
to her various disabilities.  The veteran is service-
connected for her hysterectomy with bilateral salpingo-
oophorectomy, which is assigned a 50 percent disability 
rating.  See January 1977 rating decision.  She also is 
entitled to special monthly compensation because of the 
anatomical loss of a creative organ.  Id.; see also 
38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).   The RO 
determined that for pension purposes, she is totally and 
permanently disabled.  See February 2004  rating decision.  
Accordingly, the veteran is receiving nonservice-connected 
pension benefits based on the following disabilities for 
pension purposes only:  diabetes with peripheral neuropathy 
(which is controlled with oral medication and is rated at 
40 percent), spinal stenosis (which requires wearing a TENS 
unit and is rated at 20 percent), and chronic osteoarthritis 
(which requires the use of a walker for ambulation and is 
rated at 20 percent).  Id.  

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" is entitled to VA pension benefits.  See 38 
U.S.C.A. § 1521(a).   The veteran receives pension benefits, 
but those benefits will be paid at a higher rate if she can 
establish either that she needs the aid and attendance of 
another person or that she is housebound.  38 C.F.R. 
§ 3.351(a)(1).  As discussed below, neither criteria can be 
established on this record.  

A veteran receiving nonservice-connected pension may receive 
pension at a higher, special monthly rate if he or she needs 
the regular aid and attendance of another individual to 
conduct routine activities necessary for daily life.  38 
U.S.C.A. § 1521(d).  A person is considered to need regular 
aid and attendance if she is a patient in a nursing home due 
to mental or physical incapacity or she is helpless or blind, 
or so nearly helpless or blind as to need or require the 
regular aid and attendance of another person.  38 U.S.C.A. 
§ 1502(b); 38 C.F.R. § 3.351(c)(1), (2).  In addition, 
special monthly pension is available if the facts establish 
that the veteran needs the aid and attendance of another 
person based on the criteria set forth in 38 C.F.R. 
§ 3.352(a).  

The evidence of record does not establish that the veteran is 
in need of the regular aid and attendance of another person.  
She lives in her own apartment, so she is not confined to a 
nursing facility nor is there evidence to suggest that she 
was advised to stay at such a facility.  In fact, in her 
substantive appeal, the veteran indicated that she was 
looking for a new home that would be all one level, so that 
she would not have to deal with stairs.  And she often goes 
to her sister's home at night.  See Oct 2004 VA Social Work 
Notes.   The veteran was receiving home and housekeeping 
services after her 2002 surgery, but cancelled those services 
in October 2004.  See October 2004 VA Social Work Notes.  

The veteran also has not established that she is blind or 
nearly blind.  No visual acuity tests are part of the record.  
She has submitted to VA hand-written statements in support of 
her claim that are neat and well-written.  She does not 
allege any visual problems in any of her statements.  She 
sought adaptive equipment for her car so that she could once 
again drive her own car.  In an October 2003 medical 
treatment visit, she was given a book to read on managing her 
diabetes and she keeps a written journal of her glucose 
readings.  See October 2003 VA Nursing Note; March 2003 VA 
Nursing Note (pamphlets given to veteran to read).  These 
facts show that she is able to see well enough to conduct 
routine activities necessary for daily life.  While her left 
eye tends to wander as the result of a muscle problem in that 
eye, there is no indication that her visual acuity is so bad 
that she is nearly blind.  See 38 C.F.R. § 3.351(c)(1) 
(nearly blind is corrected bilateral visual acuity of 5/200 
or concentric contraction of the visual field to 5 degrees or 
less); see also August 2004 Progress Notes of Dr. W. (left 
eye wanders); February 2005 VA Clinical Reminder Activity 
Note (veteran had fundoscope eye exam by private provider in 
November 2003 with abnormal result); April 2004 VA Clinical 
Reminder Activity Note (veteran had fundoscope exam by 
private physician in November 2003 with abnormal result);  
but see April 2004 VA Doctor's Medical Note (vision good); 
November 2002 VA Doctor's Medical Note (vision above 
average).   

Nor is the veteran helpless.  Her home is cluttered, but 
clean.  See October 2003 VA Social Work Note.  She manages 
her own healthcare with glucometer readings and she calls in 
refills of her prescriptions.  See April 2004 VA Nursing 
Note.  After the death of her husband, she attended a 
bereavement group at a local hospital.  See April 2004 VA 
Doctor's Medical Note.  Although she has not driven in a few 
years, she is capable of driving and sought adaptation of her 
car so that her scooter or wheelchair could be easily lifted 
into the car.  See August 2004 Application for Automobile and 
Adaptive Equipment.  With the exception of several mammogram 
appointments, she shows up for doctor visits.  

Nor does the evidence establish a factual need of aid and 
attendance under the criteria found at 38 C.F.R. § 3.352(a).  
She does not allege, nor does anything in the record suggest, 
that she is unable to dress or undress herself, or to keep 
herself ordinarily clean and presentable, or to use the 
toilet without assistance.  She is well-developed and well-
nourished.  See October 2003 VA Physician Assistant Medical 
Note.  The veteran is not bedridden.  She can ambulate with a 
walker or cane and she uses her electric scooter or 
wheelchair in the apartment.  Accordingly, the veteran does 
not qualify for special monthly pension based upon her need 
for aid and attendance by another person.  

The criteria for the housebound special monthly pension are 
not met here either.  A veteran receiving nonservice-
connected pension may receive pension at a higher, special 
monthly rate if (1) the veteran has a disability rated as 100 
percent; and (2) either (a) has an additional disability or 
disabilities independently ratable at 60 percent or more or 
(b) by reason of a disability or disabilities, is permanently 
housebound but does not qualify for special monthly pension 
at the "aid and attendance" rate.  38 U.S.C.A. § 1521(e); 38 
C.F.R. § 3.351(d)(1) and (2).  "Permanently housebound" 
status is met when the veteran is substantially confined to 
his or her house (or ward or clinical areas, if 
institutionalized) or immediate premises due to disability 
that likely will remain throughout his or her lifetime.  38 
U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).  

The veteran does not have a single disability rated at 
100 percent.  Her service-connected disability is rated at 
50 percent and the highest rating for a nonservice-connected 
disability is 40 percent.  Thus, the first requirement for 
housebound special monthly pension is not met.  And the 
veteran is not permanently housebound because she leaves the 
house to attend doctor appointments, bereavement group 
meetings, and frequently goes to her sister's home.  

The veteran's representative asks that reasonable doubt be 
resolved in favor of the veteran.  When there is an 
approximate balance of positive and negative evidence 
concerning a claim, reasonable doubt should be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Since the only evidence to support the veteran's 
claim is the fact that she has a wandering left eye and she 
frequently fails to keep mammogram appointments, the benefit 
of the doubt doctrine is not applicable here.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

Although the RO's March 2004 letter incorrectly identified 
the benefit sought as special monthly compensation, it did 
describe the evidence necessary to substantiate a claim for 
special monthly pension, identified what evidence VA had 
collected and was collecting, and requested the veteran to 
send in particular documents and information.  Rather than 
asking the veteran to send VA whatever evidence she had in 
her possession pertaining to her claim, the letter encouraged 
her to send VA the described information and evidence as soon 
as she could.  The letter substantially met the requirements 
of 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b), although it was 
not mailed before the February 2004 adverse rating decision.  

Neither the veteran nor her representative have raised any 
notice errors on appeal.  And since the veteran had a 
meaningful opportunity to participate in the adjudication 
process, the veteran was not prejudiced by those errors.  See 
Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).  Indeed, after receiving the March 2004 
letter, the veteran identified medical evidence to support 
her claim that she requested be obtained by VA.  And since 
her appeal was not certified to the Board until May 2006, she 
was not prejudiced by the delay in receiving the required 
evidentiary notice.  

Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of a claim.  Since entitlement to the special 
monthly benefit was denied, any issues about calculating the 
amount or effective date of such benefits are moot.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining her claims file, the treatment records she 
identified from the VA Community Based Outpatient Clinic in 
Marietta, Ohio, and the treatment records from two private 
physicians.  Moreover, the veteran was provided with an 
opportunity to present sworn testimony at a hearing, at which 
she did not appear.  

The veteran identified 1977-1978 hospital records relating to 
her spine condition that she requested be obtained by the RO.  
It is not clear whether these records were requested to 
establish eligibility for nonservice-connected pension or for 
special monthly pension.  In December 2004, the RO sent a 
request to the hospital asking for those records, using the 
veteran's current name to identify her, rather than the 
maiden name that she would have been using during that period 
of treatment.  (The veteran's release form enclosed with the 
letter indicated the veteran's maiden name as well as her 
current name.)  The hospital responded that it had no record 
of a patient of that name during the particular dates.  

If VA makes reasonable efforts to obtain relevant non-Federal 
records but is unable to obtain them, VA must provide the 
claimant with notice that identifies what records VA was 
unable to obtain, explains the efforts VA made to obtain the 
records, describes what further action VA will take with 
respect to the claim, and notifies the claimant that it is 
ultimately his or her responsibility to provide the evidence.  
38 C.F.R. § 3.159(c), (e).  Here, although the RO did not 
provide the veteran with the required notice, that error is 
harmless.  Recent records pertaining to the veteran's spine 
condition were obtained and were relied on in reaching a 
decision.  But since the hospital records identified by the 
veteran pertain to her condition of more than 20 years ago, 
they would not be relevant in determining her current need 
for the aid and attendance of another person or her 
housebound status.  Remanding the appeal in order to send the 
veteran proper notice and/or to obtain those records would 
not assist the veteran because the outcome of the decision 
would not change by obtaining irrelevant records.  Thus, this 
appeal need not be remanded to correct the RO's error.    


ORDER

Special monthly pension based on the veteran's need of 
regular aid and attendance and/or on her housebound status, 
is denied.  



____________________________________________
MARY GALLAGHER	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


